DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on November 11, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,349,108 has been reviewed and is accepted. The terminal disclaimer has been recorded.

	
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: it is noted that the combination of Odlund, Zhang, and Jakobowski discloses writing and appending media fragments to a single media file, storing related fragments in a container file, however the combination fails to disclose “an archive writer configured to retrieve metadata in RAM and write the metadata into an archive container file in RAM using an archive container file format (AR), the archive container file corresponding to a singular file when complete, wherein the archive writer is further configured to append new metadata retrieved from RAM into the archive container file if the new metadata also corresponds to the singular file”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Odlund et al. (US Pub. 2011/0299586) discloses quality adjustment using a fragmented media stream.
Odlund et al. (US Pub. 2011/0302618) discloses fragmented file structure for live media stream delivery.
Zhang et al. (US Pat. 8,291,170) discloses a system and method for event driven backup data storage. 
Jakobowski (US Pub. 2014/0358925) discloses a system and method for storing content on a content delivery network.
	Barnes et al. (US Pub. 2014/0215214) discloses digital rights management for HTTP-based media streaming.
	Mutton (US Pub. 2013/0114744) discloses segmented parallel encoding with frame-ware, variable size chunking. 
	Wirick et al. (US Pub. 2014/0282787) discloses a system and method for multiscreen network digital video recording using on-demand transcoding. 
	Davies et al. (US Pub. 2019/0268395) discloses similar introduction advertising caching mechanism.

	Nooney et al. (US Pub. 2013/0067108) discloses fragment server directed device fragment caching. 
	Lillibridge et al. (US Pub. 2010/0223441) discloses storing chunks in containers. 
	Watson et al. (US Pub. 2009/0148125) discloses a system for automatically creating a media archive from content on a recording medium.
	Sood et al. (US Pub. 2014/0189761) discloses archiving a live media presentation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        December 21, 2021